ON APPLICATION FOR REHEARING
PER CURIAM.
On December 7, 1970 we refused an application for a rehearing of our November 2, 1970 denial of a motion to dismiss this appeal. We were incorrect in taking that action. Under Rule XI, Section 6 of the Uniform Rules, Courts of Appeal the application should not have been considered because the judgment denying the motion to dismiss did not finally dispose of the appeal.
Accordingly, our refusal of the application for a rehearing is now recalled and the application is not considered.
Application not considered.